Exhibit 10.15

CLEARWATER PAPER CORPORATION

SALARIED SUPPLEMENTAL BENEFIT PLAN

Effective January 1, 2005

Amended and Restated as of January 1, 2012



--------------------------------------------------------------------------------

CLEARWATER PAPER CORPORATION

SALARIED SUPPLEMENTAL BENEFIT PLAN

Effective January 1, 2005

Amended and Restated as of January 1, 2012

SECTION 1. INTRODUCTION.

(a) The Clearwater Paper Corporation Salaried Supplemental Benefit Plan (the
“Plan”) is a restatement and continuation of the Potlatch Forest Products
Corporation Supplemental Benefit Plan II, which was established by Potlatch
Forest Products Corporation effective January 1, 2005. The purposes of the Plan
are:

(i) to supplement benefits provided under the Retirement Plan, by—

(A) restoring benefits that are reduced under the Retirement Plan due to the
limits of section 401(a)(17) or 415 of the Code;

(B) providing retirement benefits that take into account deferred Incentive Plan
awards; and

(C) providing other supplemental retirement benefits to certain executives as
described in the Plan; and

(ii) to supplement benefits provided under the 401(k) Plan to the extent that a
Participant’s allocations of Company Contributions or forfeitures are reduced
due to the limits of section 401(a)(17) or 415 of the Code or because the
Participant has deferred an Incentive Plan award under the Deferred Compensation
Plan.

(b) Pursuant to the Employee Matters Agreement by and between Potlatch
Corporation and Clearwater Paper Corporation (the “EMA”), all accrued benefit
liabilities under this Plan with respect to “Potlatch Employees” (as defined in
the EMA) have been transferred to and assumed by the Potlatch Corporation
Salaried Supplemental Benefit Plan II.

(c) Pursuant to the EMA, all accrued benefit liabilities under the Potlatch
Corporation Salaried Employees’ Supplemental Benefit Plan (the “Prior Plan”)
with respect to “Clearwater Employees” (as defined in the EMA) have been
transferred to and assumed by this Plan. Certain provisions applicable to such
transferred benefits are set forth in Addendum A. The benefits described in
Addendum A are intended to be “grandfathered” from the application of section
409A of the Code.

(d) Notwithstanding the foregoing, any benefits that accrued under the Prior
Plan with respect to Clearwater Employees before January 1, 2005 but that were
unvested after December 31, 2004 and any benefits that accrued under the Prior
Plan after December 31, 2004 are deemed to have accrued under this Plan and all
such accruals are governed by the terms and conditions of this Plan as it may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

(e) This Plan is intended to be a deferred compensation plan, for the benefit of
a select group of management or highly compensated employees of Clearwater Paper
Corporation and its affiliates (the “Corporation”). The Corporation intends that
the existence of a trust, if any, will not alter the characterization of the
Plan as “unfunded” for purposes of ERISA, and will not be construed to provide
income to the Participants under the Plan prior to actual payment of the vested
accrued benefits hereunder. The Plan is intended to comply with the requirements
of section 409A of the Code.

(f) Capitalized terms used in the Plan (other than those defined in Section 2
hereof) shall have the same meanings given to such terms in the Retirement Plan
or the 401(k) Plan, as the context may require.

SECTION 2. DEFINITIONS

(a) “Actuarial Equivalent” shall mean “actuarial equivalent” as defined in the
Retirement Plan.

(b) “Affiliate” means any other entity which would be treated as a single
employer with the Corporation under Section 414(b) or (c) of the Code, provided
that, for purposes of determining whether a Separation from Service has
occurred, in applying such Sections and in accordance with the rules of Treasury
Regulations Section 1.409A-1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent.”

(c) “Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.

(d) “Change of Control” shall mean

(i) Upon consummation of a merger or consolidation involving the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Corporation (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Corporation either directly or through one or more subsidiaries),

 

3



--------------------------------------------------------------------------------

(B) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries or such other
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock or common equity of the corporation or
other entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership is based on the beneficial
ownership, directly or indirectly, of Outstanding Common Stock or Outstanding
Voting Securities immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(ii) On the date that individuals who, as of 11:59 p.m. (Pacific) on the date of
the Distribution, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board on or subsequent to the day immediately following the date of the
Distribution whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this proviso, any such individual whose appointment to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of a member or members of the Board, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of, any Person other than the Incumbent Board; or

(iii) Upon the acquisition on or after the date of the Distribution by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either

(A) the then Outstanding Common Stock, or

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

 

4



--------------------------------------------------------------------------------

(II) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 2(d)(i); or

(iv) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of the Corporation; or

(v) Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation Committee of the Board of Directors.

(g) “Company Contributions” shall mean all employer contributions under the
401(k) Plan, including any matching, supplemental and transition contributions
made by the Corporation or by other participating employers in the 401(k) Plan,
but excluding any pre-tax, after-tax, Roth, catch-up or rollover contributions
made by or on behalf of any Employee.

(h) “Corporation” shall mean Clearwater Paper Corporation.

(i) “Deferred Compensation Plan” shall mean the Potlatch Corporation Management
Deferred Compensation Plan and any prior nonqualified deferred compensation
arrangements maintained by Potlatch Corporation under which payment of Incentive
Plan awards were deferred, the Clearwater Paper Corporation Management Deferred
Compensation Plan and any successor plan, as applicable.

(j) “Distribution” shall mean the distribution by Potlatch Corporation to its
stockholders of all of the outstanding shares of the common stock of Clearwater
Paper Corporation then owned by Potlatch Corporation, pursuant to the Separation
and Distribution Agreement between Potlatch Corporation and Clearwater Paper
Corporation.

(k) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(l) “401(k) Plan” shall mean the Clearwater Paper 401(k) Plan.

 

5



--------------------------------------------------------------------------------

(m) “Identification Date” means each December 31.

(n) “Incentive Plan” means the Potlatch Corporation Management Performance Award
Plan and Management Performance Award Plan II, the Clearwater Paper Corporation
Annual Incentive Plan or any successor plan.

(o) “Key Employee” means a Participant who, on an Identification Date, is:

(i) An officer (a person holding the title of Vice President or higher, the
Corporate Secretary, the Corporate Treasurer, the Controller, or other person
designated as an officer by the Corporation or an Affiliate in its sole
discretion) of the Corporation or an Affiliate having annual compensation
greater than the compensation limit in section 416(i)(1)(A)(i) of the Code,
provided that no more than fifty officers of the Corporation and its Affiliates
shall be determined to be Key Employees as of any Identification Date;

(ii) A five percent owner of the Corporation; or

(iii) A one percent owner of the Corporation having annual compensation from the
Corporation and its Affiliates of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

(p) “Participant” shall mean a participant in the Retirement Plan or 401(k) Plan
who has accrued Plan Benefits under this Plan, which Plan Benefits have not been
paid or forfeited under the terms of the Plan.

(q) “Plan” shall mean this Clearwater Paper Corporation Salaried Supplemental
Benefit Plan.

(r) “Plan Benefits” shall mean the Retirement Plan Supplemental Benefit and the
401(k) Plan Supplemental Benefit described in Section 4, as the same may be
modified by an Addendum to the Plan.

(s) “Prior Plan” shall mean the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan.

(t) “Retirement Plan” shall mean the Clearwater Paper Salaried Retirement Plan.

(u) “Separation from Service” or “Separates from Service” shall mean termination
of an Employee’s service as an Employee consistent with Section 409A of the Code
and the regulations promulgated thereunder. For purposes of the Plan,
“Separation from Service” generally means termination of an Employee’s
employment as a common-law employee of the Corporation and each Affiliate of the
Corporation. A Separation from Service will not be deemed to have occurred if an
Employee continues to

 

6



--------------------------------------------------------------------------------

provide services to the Corporation or an Affiliate in a capacity other than as
an employee and if the former employee is providing a level of bona fide
services that is fifty percent (50%) or more of the average level of services
rendered, during the immediately preceding thirty-six (36) months of employment
with the Corporation or Affiliate; provided, however, that a Separation from
Service will be deemed to have occurred if it is reasonably anticipated that an
Employee’s service with the Corporation and its Affiliates will terminate after
a certain date or the level of bona fide services that the Employee will perform
after such date (whether as an employee or another capacity) will permanently
reduce to a rate that is less than twenty percent (20%) of the bona fide level
of services rendered, on average, during the immediately preceding thirty-six
(36) months (or if employed by the Corporation and its Affiliates less than
thirty-six (36) months, such lesser period). However, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the individual’s
right to reemployment with the service recipient is provided either by statute
or by contract. If the period of leave exceeds six months and the individual’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

SECTION 3. ELIGIBILITY AND PARTICIPATION.

Participation in the Plan shall be limited to:

(a) All participants in the Retirement Plan who have accrued benefits thereunder
as of December 31, 2011 (the date on which all benefit accruals under the
Retirement Plan were frozen), whose benefits under the Retirement Plan—

(i) have been reduced due to the limits of section 401(a)(17) of the Code
(limiting the amount of compensation that may be taken into account under the
Retirement Plan) or section 415 of the Code (limiting the annual benefits
payable under the Retirement Plan);

(ii) have been reduced because of the deferral of Incentive Plan awards under
the Deferred Compensation Plan; or

(iii) would have been greater with the inclusion of the Standard Bonus (as
defined in the Incentive Plan) in Final Average Earnings for periods prior to
January 1, 2007, with respect to certain officers required to retire under the
corporate mandatory retirement policy as described in Section 4(a)(i);

(b) All participants in the 401(k) Plan whose allocations of Company
Contributions or forfeitures are reduced because the participant has deferred an
Incentive Plan award under the Deferred Compensation Plan or because of the
limits of one or more of the following sections of the Code:

(i) section 401(a)(17) (limiting the amount of compensation that may be taken
into account under the 401(k) Plan); or

 

7



--------------------------------------------------------------------------------

(ii) section 415 (limiting overall annual allocations under the 401(k) Plan);
and

(c) Any other Employees whose participation in this Plan is provided for in an
Addendum to the Plan.

Any Employee with whom the Corporation has entered into a contract that provides
benefits equivalent to any of the benefits described in this Plan shall not be
eligible to participate in or receive benefits under this Plan to the extent of
such equivalent benefits.

SECTION 4. AMOUNT OF PLAN BENEFITS.

A Participant’s Plan Benefits shall consist of (to the extent applicable to the
Participant) (i) the Retirement Plan Supplemental Benefit and (ii) the 401(k)
Plan Supplemental Benefit. All Plan Benefits shall accrue as of the last day of
each Plan Year or as of the date, if earlier, on which the Participant Separates
from Service.

(a) Retirement Plan Supplemental Benefit. A Participant’s Retirement Plan
Supplemental Benefit shall be the amount determined under Subsection (i) below
minus the amount determined under Subsection (ii), subject to Subsection
(iii) below.

(i) All Participants. A Participant’s Retirement Plan Supplemental Benefit shall
be the difference between

(A) the actual vested benefits payable under the Retirement Plan to the
Participant and his or her joint annuitant (if any) and

(B) the vested benefits that would be payable under the Retirement Plan if
(i) the limitations imposed by sections 401(a)(17) and 415 of the Code did not
apply, (ii) any deferred Incentive Plan award credited to the Participant had
been paid to the Participant in the year it was deferred under the Deferred
Compensation Plan and (iii) any benefits payable under Appendix F of the
Retirement Plan were not included.

In the case of any Participant who is an officer of the Corporation and who is
required by the corporate mandatory retirement policy to retire no later than
the mandatory retirement date, the Retirement Plan Supplemental Benefit also
shall include the difference, if any, between the amount determined in
Subsection (B) and the vested benefits that would be payable under the
Retirement Plan if modified as in Subsection (B) above and also modified so that
the Incentive Plan awards credited to the Participant (both deferred and not
deferred) which were recognized by the Retirement Plan in the Participant’s
Final Average Earnings had been 100% of the Standard Bonus (as defined in the
Incentive Plan),

 

8



--------------------------------------------------------------------------------

considering for this purpose, only those years during which the Participant was
an officer of the corporation and was required to retire not later than the
mandatory retirement date under the corporate mandatory retirement policy;
provided, however, that for individuals who retire in an Award Year beginning on
or after January 1, 2007, the Standard Bonus will be used to calculate Final
Average Earnings only with respect to periods prior to January 1, 2007.

(ii) Prior Plan Offsets. A Participant’s Retirement Plan Supplemental Benefit
shall be reduced by the Participant’s retirement plan supplemental benefit
accrued under the Prior Plan, if any.

(iii) Freeze of Retirement Plan Supplemental Benefit. For the avoidance of
doubt, as a result of the freeze of all benefit accruals under the Retirement
Plan as of December 31, 2011, all accruals of Retirement Plan Supplemental
Benefits under this Section 4(a) shall likewise cease as of December 31, 2011.

(b) 401(k) Plan Supplemental Benefit. A Participant’s 401(k) Plan Supplemental
Benefit shall be the vested amount credited to a bookkeeping account established
pursuant to this Section 4(b). As of the last day of each Plan Year commencing
after December 31, 2004, each Participant whose allocations for such Plan Year
under the 401(k) Plan are reduced as described in Section 3(b) above shall have
an amount credited to such bookkeeping account. The amount so credited shall be
the difference between

(i) the amount of Company Contributions and forfeitures actually allocated to
the Participant under the 401(k) Plan for such Plan Year, and

(ii) the amount of Company Contributions and forfeitures that would have been
allocated to the Participant under the 401(k) Plan for such Plan Year if the
Code limitations described in Section 3(b) above and the deferral under the
Deferred Compensation Plan of any Incentive Plan award otherwise payable during
the Plan Year were disregarded.

In determining the portion of a Participant’s 401(k) Plan Supplemental Benefit
attributable to matching Company Contributions, the following rules shall apply:

(i) The Participant shall not be entitled to any 401(k) Plan Supplemental
Benefit attributable to matching Company Contributions for a Plan Year unless
the Participant has been allocated the maximum amount of matching Company
Contributions permitted under the 401(k) Plan for such Plan Year; and

(ii) The matching Company Contribution determined under clause (ii) of the first
paragraph of this Section 4(b) shall be calculated as though the Participant
contributed the maximum percentage of compensation eligible for matching Company
Contributions under the 401(k) Plan (6% as of January 1, 2012), disregarding the
compensation limit of section 401(a)(17) of the Code and the annual allocation
limit of section 415 of the Code, and disregarding the deferral under the
Deferred Compensation Plan of any Incentive Plan award otherwise payable.

 

9



--------------------------------------------------------------------------------

Through December 31 of the Plan Year preceding the Plan Year in which payment of
the Participant’s entire 401(k) Plan Supplemental Benefit is made, the amount
credited to such bookkeeping account shall be credited with earnings and losses
based on the following:

(i) For periods prior to January 1, 2009, earnings shall be calculated using an
interest rate equal to 70% of the higher of the following averages, compounded
annually: (i) the prime rate charged by the major commercial banks as of the
first business day of each month (as reported in an official publication of the
Federal Reserve System) or (ii) the average monthly long-term rate of A-rated
corporate bonds (as published in Moody’s Bond Record).

(ii) For periods on and after January 1, 2009 and prior to the date determined
under Section 4(b)(iii), earnings shall be calculated using an interest rate
equal to 120% of the long-term applicable federal rate, with quarterly
compounding, as published under Section 1274(d) of the Code for the first month
of each calendar quarter.

(iii) Effective as soon as practicable after January 1, 2009 as determined by
the Committee or its delegate, for Participant groups identified by the
Committee, earnings and losses shall be calculated by reference to the rate of
return on one or more of the investment alternatives that are available under
the 401(k) Plan and which are designated by the Committee as available under
this Plan. Each Participant may select (in ten percent (10%) increments) which
investment alternative(s) will be used for this purpose with respect to his or
her bookkeeping account, and the alternative(s) selected need not be the same as
the Participant has selected under the 401(k) Plan, but any such selection will
apply only prospectively. The Committee shall determine how frequently such
selections may be changed.

The Participant shall become vested in the Participant’s 401(k) Plan
Supplemental Benefit upon the earliest of completion of two Years of Vesting
Service, attainment of age 65 while an Employee, death while an Employee or
Total and Permanent Disability.

SECTION 5. DISTRIBUTIONS OF PLAN BENEFITS.

Distributions of Plan Benefits shall be made after the Participant Separates
from Service pursuant to the following procedures. Notwithstanding the
foregoing, distributions of certain benefits that were transferred to this Plan
from the Prior Plan shall be governed solely by the provisions of Addendum A
rather than this Section 5.

(a) Retirement Plan Supplemental Benefit. The Retirement Plan Supplemental
Benefits shall be distributed beginning no later than ninety (90) days following
the Participant’s attainment of age 55 or Separation from Service, whichever is
later (the “Beginning Date”). If the Participant’s benefit is less than or equal
to $50,000 (calculated as an Actuarial Equivalent lump sum of the amount payable
at Normal

 

10



--------------------------------------------------------------------------------

Retirement) on the Beginning Date, the Participant’s benefit shall be paid in a
lump sum. If the Participant’s benefit is greater than $50,000 (calculated as an
Actuarial Equivalent lump sum of the amount payable at Normal Retirement) on the
Beginning Date, the Participant’s benefit shall be paid in the form of an
annuity. The Participant may elect the form of annuity payment from the forms
available under the Retirement Plan, excluding the Social Security Adjustment
option, not more than thirty days after the Beginning Date. A Participant’s
Retirement Plan Supplemental Benefit which is paid in the form of annuity shall
be subject to the same actuarial adjustments for form of payment applicable to
Retirement Plan benefits. If a Participant’s Retirement Plan Supplemental
Benefit is payable before the Participant is first eligible to receive benefits
under the Retirement Plan, the Retirement Plan Supplemental Benefit will be
calculated to be the Actuarial Equivalent of the amount payable at Normal
Retirement.

If the Participant fails to make an annuity election pursuant to this
Section 5(a), the vested Retirement Supplemental Benefit shall be distributed in
the form of Joint & Survivor 50% Annuity or Single Life Annuity if the
Participant is unmarried.

(b) 401(k) Plan Supplemental Benefit. By the later of (i) January 31st of the
calendar year immediately following the first calendar year in which the
Participant first accrues a benefit under this Plan (or if earlier, thirty
(30) days after first becoming eligible to participate in the Clearwater Paper
Corporation Management Deferred Compensation Plan or any successor plan), or
(ii) December 31, 2008, each Participant shall elect to receive distribution of
the Participant’s vested 401(k) Plan Supplemental Benefit in fifteen or fewer
annual installments or in a lump sum beginning in the Plan Year (but no later
than March 15th of such Plan Year) following the Plan Year in which the
Participant Separates from Service by filing the prescribed form with the
Corporation. This election shall be irrevocable. Distribution will be made in
accordance with the Participant’s election except as provided below. The amount
of any annual installment shall be determined by dividing the amount credited to
the Participant’s bookkeeping account as of the last day of the Plan Year
preceding the date of distribution of such installment by the total number of
installments elected by the participant less the number of installments already
paid. For purposes of the Plan, installment payments shall be treated as a
single distribution under section 409A of the Code. All annual installment
payments shall be payable no later than March 15th of the payment year.

If the Participant fails to make an election pursuant to this Section 5(b), the
vested 401(k) Plan Supplemental Benefit shall be distributed in a lump sum in
the Plan Year (but no later than March 15th of such Plan Year) following the
Plan Year in which the Participant Separates from Service.

If a Participant dies before the Participant’s 401(k) Plan Supplemental Benefit
has been completely distributed, such remaining benefit shall be distributed in
a lump sum as soon as practicable thereafter to the person who is or would be
the Participant’s Beneficiary under the 401(k) Plan.

Notwithstanding the foregoing, a lump sum distribution shall be made in the
Committee’s (or its delegate’s) discretion to clear out a small balance held for
the benefit

 

11



--------------------------------------------------------------------------------

of the Participant (or his or her Beneficiary) provided that the Committee’s (or
its delegate’s) decision is evidenced in writing prior to the date of the
distribution, the distribution is not greater than the applicable dollar amount
under Section 402(g)(1)(B) of the Code and the payment results in the
termination of all benefits due to the Participant under the plan and all other
“account balance plans” treated as a single nonqualified deferred compensation
plan with this Plan under Treasury Regulation Section 1.409A-1(c)(2).

To the extent that no bookkeeping account has previously been established for a
Participant and if the amount to be credited to the Participant’s account is
less than $1,000 in a Plan year, then no 401(k) Plan Supplemental Benefit
bookkeeping account shall be established for the Participant in such Plan Year
and the deferred amount shall be distributed to the Participant in cash not
later than the end of the Plan Year following the Plan Year in which such amount
was deferred.

(c) Delayed Distribution to Key Employees. Notwithstanding any other provision
of this Section 5, distributions of the Retirement Plan Supplemental Benefit and
the 401(k) Plan Supplemental Benefit accounts made to a Participant who is
identified as a Key Employee at the time of his or her Separation from Service
will be delayed for a minimum of six months if the Participant’s distribution is
triggered by his or her Separation from Service. Any payment that otherwise
would have been made pursuant to this Section 5 during such six-month period
will be made in one lump sum payment, without adjustment for interest, not later
than the last day of the second month following the month that is six months
from the date the Participant Separates from Service. The determination of which
Participants are Key Employees will be made by the Corporation in its sole
discretion in accordance with this Section 5(c) and sections 416(i) (defining
key employees) and 409A of the Code and the regulations promulgated thereunder.

(d) No Acceleration of Benefits. Notwithstanding any other provision of the Plan
to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in section
409A(a)(3) of the Code and regulations promulgated thereunder.

SECTION 6. MISCELLANEOUS

(a) Forfeitures. Plan Benefits shall be forfeited under the following
circumstances:

(i) If the Participant is not vested in the Retirement Plan Supplemental Benefit
or 401(k) Plan Supplemental Benefit when the Participant Separates from Service;
or

(ii) If the Participant is indebted to the Corporation or any Affiliate at the
time the Participant or the Participant’s joint annuitant or other Beneficiary
becomes entitled to payment of a Plan Benefit. In such a case, to the extent
that the amount of the Plan Benefit does not exceed such indebtedness, the
amount of such Plan Benefit shall be forfeited and the Participant’s
indebtedness shall be extinguished to the extent of such forfeiture.

 

12



--------------------------------------------------------------------------------

(b) Funding. The Plan shall be unfunded, and all Plan Benefits shall be paid
from the general assets of the Company or from assets held in a grantor trust
that is subject to the claims of the Company’s general or judgment creditors.

(c) Tax Withholding. The Corporation shall make appropriate arrangements for
satisfaction of any federal or state income tax or other payroll-based
withholding tax required to be paid by the Participant upon the accrual or
payment of any Plan Benefits.

(d) No Employment Rights. Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of the Corporation or any affiliate
or to limit in any way the right of the Corporation or an affiliate to terminate
any individual’s employment with or without case, which right is hereby
reserved.

(e) No Assignment of Rights.

(i) Except as otherwise provided in Section 6(a)(ii) with respect to a
Participant’s indebtedness to the Corporation or an affiliate or in
Section 6(e)(ii), the interest or rights of any person in the Plan or in any
distribution to be made hereunder shall not be assigned (either at law or in
equity), alienated, anticipated or subject to the attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process. Any act in
violation of this Section 6(e)(i) shall be void.

(ii) All or any portion of a Participant’s Plan Benefit hereunder shall be
subject to the creation, assignment or recognition of a right under a state
domestic relations order that is determined to be a “qualified domestic
relations order” (within the meaning of section 414(p) of the Code) under the
procedures established by the Corporation for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders.

(f) Administration. The Plan shall be administered by the Committee. The
Committee (or its delegate) shall make such rules, interpretations and
computations as it may deem appropriate, and any decision of the Committee (or
its delegate) with respect to the Plan, including (without limitation) any
determination of eligibility to participate in the Plan and any calculation of
Plan Benefits, shall be conclusive and binding on all persons.

Within 30 days after a Change of Control, the Committee shall appoint an
independent committee consisting of at least three current (as of the effective
date of the Change of Control) or former Company officers and directors of the
Corporation, which shall thereafter administer all claims for benefits under the
Plan. Upon such appointment the Committee shall cease to have any responsibility
for claims administration under the Plan.

 

13



--------------------------------------------------------------------------------

(g) Amendment and Termination.

(i) The Corporation expects to continue the Plan indefinitely. Future
conditions, however, cannot be foreseen, and the Committee shall have the
authority to amend or to terminate the Plan at any time. Notwithstanding the
foregoing, the Vice President, Human Resources of the Corporation shall have the
power and authority to amend the Plan provided that such amendment (i) does not
materially increase the cost of the Plan to the Corporation or (ii) is required
to comply with new or changed legal requirements applicable to the Plan,
including, but not limited to, section 409A of the Code.

(ii) In the event of an amendment of the Plan, a Participant’s Plan Benefits
shall not be less than the Plan Benefits to which the Participant would be
entitled if the Participant had Separated from Service immediately prior to such
amendment. In addition to the foregoing, the Plan may not be amended (including
any amendment to this Section 6(g)) or terminated during the three-year period
following a Change of Control if such amendment or termination would alter the
provisions of this Section 6(g) or adversely affect a Participant’s accrued Plan
Benefits.

(iii) Except as provided in Subsection (iv), in the event of termination of the
Plan, the Participants’ Plan Benefits may, in the Committee’s discretion, be
distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 5, if earlier. If the Plan is terminated and
the Plan Benefits are distributed, the Corporation, in compliance with section
409A of the Code shall terminate all account and non-account balance
non-qualified deferred compensation plans with respect to all participants and
shall not adopt a new account or non-account balance non-qualified deferred
compensation plan for at least five years after the date the Plan was
terminated.

(iv) The Committee may terminate the Plan upon a corporate dissolution of the
Corporation that is taxed under section 331 of the Code or with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that the
Plan Benefits are distributed and included in the gross income of the
Participants by the latest of (A) the Plan Year in which the Plan terminates or
(B) the first Plan Year in which payment of the Plan Benefits is
administratively practicable.

(h) Successors and Assigns. The Plan shall be binding upon the Corporation, its
successors and assigns, and any parent corporation of the Corporation’s
successors or assigns. Notwithstanding that the Plan may be binding upon a
successor or assign by operation of law, the Corporation shall require any
successor or assign to expressly assume and agree to be bound by the Plan in the
same manner and to the same extent that the Corporation would be if no
succession or assignment had taken place.

 

14



--------------------------------------------------------------------------------

(i) Claims and Review Procedure.

(i) Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Plan is encouraged to communicate
with the Vice President, Human Resources. If this discussion does not give the
Participant satisfactory results, a formal claim for benefits may be made within
one year of the event giving rise to the claim in accordance with the procedures
of this Section 6(i).

(ii) Formal Benefits Claim – Review by Appeals Committee. A Participant may make
a written request for review of any matter concerning his or her benefits under
the Plan. The claim must be addressed to the Appeals Committee, Salaried
Supplemental Benefit Plan, Clearwater Paper Corporation, 601 W. Riverside
Avenue, Suite 1100, Spokane, Washington 99201. The Corporation’s Appeals
Committee shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Appeals Committee shall review the request and shall issue its decision, in
writing, no later than 90 days after the date the request is received, unless
the circumstances require an extension of time. If such an extension is
required, written notice of the extension shall be furnished to the person
making the request within the initial 90-day period, and the notice shall state
the circumstances requiring the extension and the date by which the Appeals
Committee expects to reach a decision on the request. In no event shall the
extension exceed a period of 90 days from the end of the initial period.

(iii) Notice of Denied Request. If the Appeals Committee denies a request in
whole or in part, he shall provide the person making the request with written
notice of the denial within the period specified in Subsection (ii) above. The
notice shall set forth the specific reason for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Plan’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination to review.

(iv) Appeal to Appeals Committee.

(A) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Appeals Committee within 60 days of receipt of the notification of denial.
The appeal must be addressed to: Appeals Committee, Salaried Supplemental
Benefit Plan, Clearwater Paper Corporation, 601 W. Riverside Avenue, Suite 1100,
Spokane, Washington 99201. The Appeals Committee, for good cause shown, may
extend the period during which the appeal may be filed for another 60 days. The
appellant and his or her authorized representative shall be permitted to submit
written comments, documents, records and other information relating to the claim
for benefits. Upon request and free of

 

15



--------------------------------------------------------------------------------

charge, the applicant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.

(B) The Appeals Committee’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Appeals Committee’s review
shall not be restricted to those provisions of the Plan cited in the original
denial of the claim.

(C) The Appeals Committee shall issue a written decision within a reasonable
period of time but not later than 60 days after receipt of the appeal, unless
special circumstances require an extension of time for processing, in which case
the written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant with the initial 60-day period. This
notice shall state the circumstances requiring the extension and the date by
which the Appeals Committee expects to reach a decision on the appeal.

(D) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under section 502(a) of ERISA.

(E) The decision of the Appeals Committee on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.

(v) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Subsection (ii) above, has been notified
that the claim is denied in accordance with Subsection (iii) above, has filed a
written request for a review of the claim in accordance with Subsection
(iv) above, and has been notified in writing that the Appeals Committee has
affirmed the denial of the claim in accordance with Subsection (iv); provided,
however, that an action for benefits may be brought after the Appeals Committee
has failed to act on the claim within the time prescribed in Subsection (ii) and
Subsection (iv), respectively.

 

16



--------------------------------------------------------------------------------

ADDENDUM A

SPECIAL PROVISIONS APPLICABLE TO BENEFITS TRANSFERRED FROM

THE POTLATCH CORPORATION SALARIED EMPLOYEES’

SUPPLEMENTAL BENEFIT PLAN (THE “PRIOR PLAN”)

The following provisions shall apply solely with respect to certain benefits
transferred from the Prior Plan and assumed by this Plan pursuant to the
Employee Matters Agreement by and between Potlatch Corporation and Clearwater
Paper Corporation. This Addendum is intended to apply solely to benefits that
were both accrued and vested prior to January 1, 2005, and earnings on such
amounts, which benefits and earnings are “grandfathered” from the application of
section 409A of the Code (collectively, the “Grandfathered Benefits”).
Accordingly, this Addendum shall not apply to any benefits described in
Section 1(e) of this Plan.

The Committee (or its delegate) shall cause separate recordkeeping accounts to
be established under this Plan to account for such Grandfathered Benefits
separately from other benefits accrued under this Plan. The following
provisions, which are reproduced from Section 4 of the Prior Plan, shall apply
solely to such Grandfathered Benefits in lieu of the provisions of Section 5 of
this Plan. Each reference to the “Committee” in the following provisions shall
be deemed to include any delegate that has been appointed to carry out the
function allocated to the Committee.

DISTRIBUTIONS OF PLAN BENEFITS.

Distributions of Grandfathered Benefits shall be made in cash after the
Participant ceases to be an Employee pursuant to the following procedures.

(a) Retirement Plan Supplemental Benefits. A Participant’s vested Retirement
Plan Supplemental Benefit shall be payable to the Participant or to any other
person who receives benefits under the Retirement Plan with respect to the
Participant in the same form and at the same times as the Participant’s
Retirement Plan benefit is paid. However, if the Participant elects to have the
Retirement Plan benefit paid in an optional form and/or before the Participant’s
Normal Retirement Date, the Committee may determine in its sole discretion that
the Retirement Plan Supplemental Benefit shall be payable in the normal form
and/or at the Normal Retirement Date notwithstanding the Participant’s election.
A Participant’s Retirement Plan Supplemental Benefit shall be subject to the
same actuarial adjustments for time and form of payment applicable to Retirement
Plan benefits.

(b) 401(k) Plan Supplemental Benefit. A Participant may elect to receive
distribution of the Participant’s vested 401(k) Plan Supplemental Benefit in 15
or fewer annual installments or in a lump sum beginning as soon as practicable
after January 1 of the year following the year in which the Participant ceases
to be an Employee by filing the prescribed form with the Committee. Distribution
will be made in accordance with

 

17



--------------------------------------------------------------------------------

the Participant’s election unless the Committee disapproves the election before
the date distribution is to commence. The amount of any annual installment shall
be determined by dividing the amount credited to the Participant’s bookkeeping
account as of the last day of the month preceding the date of distribution of
such installment by the total number of installments elected by the Participant
less the number of installments already paid.

If the Participant fails to make an election pursuant to this subsection (b) or
if the Committee disapproves the Participant’s election, the vested 401(k) Plan
Supplemental Benefit shall be distributed in 15 annual installments beginning as
soon as practicable after January 1 of the year following the year in which the
Participant ceases to be an Employee, unless the Committee in its sole
discretion determines that distribution shall be made in a single lump sum.

The Committee in its sole discretion may accelerate the distribution of
installments upon the request of the Participant.

If a Participant dies before the Participant’s 401(k) Plan Supplemental Benefit
has been completely distributed, such benefit shall be distributed in a lump sum
as soon as practicable thereafter to the person who is or would be the
Participant’s Beneficiary under the 401(k) Plan.

(c) Small Benefits. Notwithstanding any contrary provision of the Plan, if a
Participant’s 401(k) Plan Supplemental Benefit or the present value of the
Participant’s Retirement Plan Supplemental Benefit is less than $3,500 when the
Participant ceases to be an Employee, such benefit shall be distributed in a
single lump sum as soon as practicable after January 1 of the year following the
year in which the Participant ceases to be an Employee. If a Participant is an
Employee and the value of the Participant’s 401(k) Plan Supplemental Benefit is
less than $3,500 on December 31, 1992, such benefit shall be paid to the
Participant in a single lump sum on or about December 31, 1992. After
December 31, 1992, a minimum allocation of $1,000 shall be required to establish
a 401(k) Plan Supplemental Benefit account, and amounts less than such minimum
shall be paid to the Participant in cash.

 

18



--------------------------------------------------------------------------------

ADDENDUM B

ADDITIONAL BENEFITS PROVIDED TO GORDON JONES

Except as provided in this Addendum B, all of the terms and conditions of the
Clearwater Paper Corporation Salaried Supplemental Benefit Plan (the “Plan”)
shall apply to any benefit payable under the Plan to Gordon Jones. In accordance
with the foregoing, the retirement benefits guaranteed to Mr. Jones in his
employment agreement dated December 13, 2011, will be provided under this
Addendum B to the Plan to the extent that such minimum retirement benefits are
not provided by any other section of the Plan or under the Clearwater Paper
Salaried Retirement Plan (the “Salaried Retirement Plan”). The relevant
provision of Mr. Jones’s employment agreement, from section 6(b) of that
agreement, is reproduced below:

Notwithstanding the provisions of Section 6(a), and subject to Section 8(b), if
your employment terminates prior to your attainment of age 65, the Board will
take such action as is necessary to provide you with an additional benefit under
the Company’s Salaried Supplemental Benefit Plan, as amended from time to time
(or a successor plan thereto) (the “Supplemental Plan”), or under another
benefit plan or arrangement, which will make up certain benefits which cannot be
paid to you under the Clearwater Paper Salaried Retirement Plan, as amended from
time to time (the “Retirement Plan”), or under the Clearwater Paper 401(k) Plan,
as amended from time to time (the “401(k) Plan”), pursuant to the benefit
enhancement under the 401(k) Plan that will take effect January 1, 2012 in
connection with the freezing of the Retirement Plan and the Retirement Plan
Supplemental Benefit portion of the Supplemental Plan, to include: (i) any
benefit that you have accrued under the Retirement Plan but must forfeit because
you are not fully vested in your benefit under the Retirement Plan at the time
your employment with the Company terminates; (ii) prompt payment or commencement
of payment, without actuarial reduction for commencement of payment prior to age
65, of (A) the benefit you have accrued under the Retirement Plan Supplemental
Benefit portion of the Supplemental Plan plus (B) an amount equal to the benefit
you have accrued under the Retirement Plan (after taking clause (i) above into
account, if you are not vested in your benefit under the Retirement Plan at the
time your employment with the Company terminates), adjusted for the form of
payment (to the extent your benefit under the Retirement Plan is vested at the
time your employment with the Company terminates, such additional amount under
part (B), above, shall cease to be paid upon your attainment of age 65 or, if
earlier, on the date your benefit under the Retirement Plan is paid or commences
to be paid), and (iii) payment in a lump sum as soon as practicable (but, in no
event, more than 30 days) after your termination of employment of the additional
benefit that you would have accrued under the 401(k) Plan and the 401(k) Plan
Supplemental Benefit portion of the Supplemental Plan pursuant to the benefit
enhancement referred to above, if you had continued your employment with the
Company until you reached age 65, with

 

19



--------------------------------------------------------------------------------

a continued compensation rate equal to your compensation rate at the time your
employment with the Company terminates, provided, however, that the benefits
described in clause (ii) and clause (iii) above shall be paid only if your
employment terminates on or after January 1, 2013 for any reason other than
death, disability or by the Company for “Misconduct,” as that term is defined
for purposes of the Severance Program. Any additional benefits to which you may
be entitled under clause (i) and (ii) above shall be paid in the form and at the
time specified in the Supplemental Plan for Supplemental Retirement Plan
Benefits of an equivalent amount assuming no discount for early commencement.

 

20